CONCESSION OF ERROR
PER CURIAM.
A juvenile appeals his disposition order and sentence. The State concedes that the trial court fundamentally erred in revoking the juvenile’s probation in Case Number 10-2213DL because no formal affidavit/petition of violation of probation was filed in that case. See Saintiler v. State, 109 So.3d 303, 304 (Fla. 4th DCA 2013); see also Johnston v. State, 684 So.2d 262, 263 (Fla. 4th DCA 1996) (holding that an order revoking probation should be vacated if no formal charge of violation of probation has been filed, and that this issue may be raised for the first time on appeal as fundamental error). We thus reverse and remand for the reinstatement of the withheld adjudication and disposition of probation in Case Number 10-2213DL only. We affirm in all other respects.

Affirmed in part, Reversed in part, and Remanded with instructions.

WARNER, FORST and KLINGENSMITH, JJ„ concur.